John A Fog lemán. Justice, concurring. I concur but I do not agree that the acquiescence of the firemen or the action of the city should be regarded as an administrative construction of the act which should be given any consideration by either the trial court or this court. The Little Rock construction would thereby be an influencing factor in later determining the meaning of the act in Fort Smith, Pine Bluff, North Little Rock and elsewhere. To me, the long acquiescence of the firemen is to be considered only in determining whether there was substantial evidence that the city had complied with the act since 1963, when the pertinent clause appeared in the budget ordinances.